DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Koopferstock on February 12, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 2, 8 and 10 are cancelled.
Claims 1, 7, 9, 11-13 and 15 have been amended as follows.

modulating the first optical subcarrier at a first optical side component frequency with a first side modulation frequency; 
modulating the second optical subcarrier at a second optical side component frequency with a second side modulation frequency, a difference between the first optical side component frequency and the second optical side component frequency being smaller than a difference between the first center frequency and the second center frequency; 
coupling together the modulated first and second optical subcarriers to obtain a modified optical signal; 

converting the modified optical signal to an electrical signal; 
filtering the electrical signal by a first electronic filter to obtain a filtered electrical signal within a first bandwidth corresponding to the difference between the first optical side component frequency and the second optical side component frequency; 
squaring the filtered electrical signal; 
filtering again the filtered and squared electrical signal by a second electronic filter to obtain an RF signal at a modulated beat frequency tone; and 
measuring the RF power of the RF signal at the modulated beat frequency tone.
2. (Cancelled)

7. (Currently Amended) An apparatus for controlling an optical super-channel signal in an optical network, the optical super-channel signal having a first optical subcarrier with a first center frequency and a second optical subcarrier with a second center frequency, the apparatus comprising: 
a first electro-optic modulator configured to: modulate the first optical subcarrier at a first optical side component frequency with a first side modulation frequency; 
a second electro-optic modulator configured to: 
modulate the second optical subcarrier at a second optical side component frequency with a second side modulation frequency, a difference between the first optical side component frequency and the second optical side component frequency being smaller than a difference between the first center frequency and the second center frequency; 
a coupler configured to couple together the modulated first and second optical subcarriers to obtain a modified optical signal; 
a photodetector configured to receive the modified optical signal and to generate an electrical signal; 
a first electronic filter configured to filter the electrical signal to obtain a filtered electrical signal within a first bandwidth having a center corresponding to a difference between the first optical side component frequency and the second optical side component frequency, the first electronic filter configured to significantly attenuate the electrical signal around the first side modulation frequency and the second side modulation frequency; 
a squaring device configured to square the filtered electrical signal; and
a second electronic filter located between the squaring device and a RF power meter and configured to filter again the filtered and squared electrical signal within a second bandwidth having a center corresponding to a modulated beat frequency tone to obtain an RF signal, wherein
[[an]] the RF power meter is configured to measure an RF power of [[an]] the RF signal the modulated beat frequency tone.

8. (Cancelled)

9. (Currently Amended) The apparatus of claim [[8]] 1, further comprising an amplifier configured to amplify the electrical signal after it was generated by the photodetector.



11. (Currently Amended) The apparatus of claim [[8]] 1, wherein the squaring device comprises a splitter and a multiplier.

12. (Currently Amended) The apparatus of claim [[8]] 1, wherein the modulated beat frequency tone is a difference between the first side modulation frequency and the second side modulation frequency.

13. (Currently Amended) The apparatus of claim [[8]] 1, wherein the modulated beat frequency tone is a sum of the first side modulation frequency and the second side modulation frequency..

15. (Currently Amended) A non-transitory computer readable medium with computer executable instructions stored thereon that, when executed by a processor, cause the processor to: 
filter a digital signal to obtain a filtered digital signal within a first bandwidth by attenuating the digital signal around a first side modulation frequency and a second side modulation frequency; 
square the filtered digital signal; 
filter again the filtered and squared digital signal to obtain a radio-frequency (RF) signal at a modulated beat frequency tone, the modulated beat 
determine an RF power of the RF signal at the modulated beat frequency tone;
wherein the digital signal is obtained by detecting a portion of an optical super-channel signal, the optical super-channel signal having a first optical subcarrier with a first center frequency and a second optical subcarrier with a second center frequency; 
the first optical subcarrier at a first optical side component frequency is modulated with the first side modulation frequency; 
the second optical subcarrier at a second optical side component frequency is with the second side modulation frequency, a difference between the first optical side component frequency and the second optical side component frequency being smaller than a difference between the first center frequency and the second center frequency.

Allowable Subject Matter
Claims 1, 3-7, 9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the present invention comprising a system/method to monitor/control drifts of subcarrier frequencies in an optical super-channel system. The closest prior art, US 20200136350 A1, US 20170222716 A1, US 20120251101 A1, US 6714741 B1, US .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5600466 A
US 5537634 A
US 5267074 A
US 5202781 A
US 20190238253 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 12, 2021